MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Nov 10 2020, 8:35 am
court except for the purpose of establishing                                            CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
                                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Elizabeth A. Bellin                                     Curtis T. Hill, Jr.
Elkhart, Indiana                                        Attorney General of Indiana

                                                        Marjorie Lawyer-Smith
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Marvin Jose Maldonado,                                  November 10, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-2478
        v.                                              Appeal from the Elkhart Superior
                                                        Court
State of Indiana,                                       The Honorable Stephen R.
Appellee-Plaintiff                                      Bowers, Judge
                                                        Trial Court Cause No.
                                                        20D02-1806-F2-27



Altice, Judge.


                                         Case Summary



Court of Appeals of Indiana | Memorandum Decision 19A-CR-2478 | November 10, 2020        Page 1 of 17
[1]   Following a jury trial, Marvin Maldonado was convicted of Level 2 felony

      burglary, Level 5 felony criminal confinement, Level 5 felony operating a motor

      vehicle as a habitual traffic violator (HTV), Level 6 felony resisting law

      enforcement, Level 6 felony operating a vehicle while intoxicated (OWI), and

      Level 6 felony residential entry. He was also adjudicated as a habitual offender.

      The trial court sentenced him to an aggregate sentence of fifty-two and one-half

      years in the Indiana Department of Correction (DOC). Maldonado raises four

      issues on appeal, which we restate as follows:


              1. Did the State present sufficient evidence to support his
              burglary conviction?


              2. Do his convictions for both burglary and residential entry
              violate double jeopardy protections?


              3. Does the aggregate sentence imposed by the trial court violate
              the limitations for an episode of criminal conduct set out in Ind.
              Code § 35-50-1-2(d)?


              4. Is Maldonado’s aggregate sentence inappropriate in light of
              the nature of his offenses and his character?


[2]   We affirm in part, reverse in part, and remand.


                                       Facts & Procedural History


[3]   Maldonado and Margarita Miller were in a relationship for about ten years and

      have four minor children together. Sometime in 2016, Miller moved into an

      apartment with the children at North Lake Apartments in Elkhart. Maldonado

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2478 | November 10, 2020   Page 2 of 17
      was incarcerated shortly thereafter through early 2018. Upon his release,

      Maldonado lived about five minutes away from Miller and the children. Miller

      was in a new relationship with Travion Harris, which Maldonado was not

      happy about. Although Miller permitted Maldonado to come to the apartment

      to pick up the children, he was not granted free access to the apartment. Miller

      changed the locks to the apartment in May 2018 after Maldonado took her

      keys.


[4]   On the afternoon of June 19, 2018, Maldonado entered Miller’s unlocked

      apartment without her permission. Miller was napping in her bedroom with

      their one-year-old daughter when Miller awakened to find Maldonado standing

      over her. He said he wanted to talk, and he showed her alcohol that he had

      brought. Miller told him to leave and that she was with someone else and did

      not want anything to do with Maldonado anymore. The two began arguing,

      and Maldonado told Miller, “You’re mine. I’m not going anywhere.”

      Transcript Vol. 3 at 117. Miller walked out of the bedroom and told Y.V., her

      twelve-year-old babysitter, to gather the kids and prepare to leave. In the

      meantime, Maldonado threw Miller’s mattress over the second-floor balcony.

      Maldonado eventually ran out of the apartment, as Miller warned that she was

      going to call the police.


[5]   Late that night, Miller left Y.V. in the apartment with the children as she and a

      friend went to the grocery store. Miller provided Y.V. with a phone to call if

      anything happened. The deadbolt to the apartment was locked. Two of the



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2478 | November 10, 2020   Page 3 of 17
      children slept on the living room couch while Y.V. watched television in the

      dark room, with only a hallway light on.


[6]   At some point after midnight, Y.V. heard loud bangs at the front door, which

      was just down the stairs that were connected to the living room. Maldonado

      and another man, Jesus Olvera Duran, had kicked in the front door.

      Maldonado came up the stairs first and angrily asked Y.V. where Miller was

      before walking to the back bedroom with a fixed-blade knife that Y.V. could see

      protruding from his pocket. Duran stood at the top of the stairs with a bandana

      over the lower half of his face and blocked the only exit. Y.V. attempted to

      retrieve the cellphone from the kitchen island but stopped when Duran warned,

      “If you move, I’m gonna shoot you.” Id. at 180. Y.V. then heard something

      metal clink against the metal baby gate where Duran was standing, which

      caused Y.V. to believe Duran had a gun. Y.V. was scared.


[7]   Maldonado came back into the living room and asked where Trey was,

      referring to Miller’s boyfriend. He then said angrily, “I was gonna put 66

      stitches in him.” Id. at 182. This frightened Y.V. Around this time, four-year-

      old D.N.M. awoke and Maldonado picked him up off the couch and left the

      apartment with D.N.M. and Duran.


[8]   Y.V. went to lock the front door behind them but was unable to do so because

      of the severe damage to the door. She watched as the men entered a white

      vehicle with D.N.M., and then she went back upstairs and called Miller, who in

      turn immediately called 911.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2478 | November 10, 2020   Page 4 of 17
[9]    In the meantime, shortly before 1:30 a.m., Officer Adrian Zehr with the Elkhart

       County Sheriff’s Department observed a white vehicle being driven with no

       taillights illuminated. He caught up with the vehicle, which was speeding and

       had crossed the center line. As Officer Zehr followed, the driver of the vehicle,

       later identified as Maldonado, turned off the county road and into the North

       Lake Apartments. Officer Zehr attempted to initiate a stop, but Maldonado

       continued to drive to the back of the complex and parked near Miller’s

       apartment. Unaware of the earlier incident inside the apartment, Officer Zehr

       called for backup and then approached the vehicle as Maldonado and Duran

       switched places inside the vehicle. D.N.M. was unrestrained in the back seat of

       the vehicle. As Maldonado exited the vehicle upon Officer Zehr’s command, a

       “steak knife” fell to the ground at their feet. Id. at 13. Additionally, Officer

       Zehr observed that Maldonado was intoxicated, and there were open alcohol

       containers inside the vehicle. Officer Zehr also discovered that Maldonado was

       an HTV with a lifetime suspension.


[10]   Officer Chad Hoien arrived as backup and detained Duran, as Officer Zehr

       handled Maldonado. Miller arrived and parked her van near the scene of the

       stop and ran up to Officer Hoien. She was “frantic and upset” and reported

       that someone had “kicked in her door.” Id. at 77. Y.V. came out and spoke to

       Officer Hoien about what had happened inside the apartment. Miller collected

       D.N.M., who was crying and shaking in the backseat of the vehicle, and she

       took him inside her apartment. Both Maldonado and Duran were arrested.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2478 | November 10, 2020   Page 5 of 17
[11]   On June 22, 2018, the State charged Maldonado 1 with Level 2 felony burglary

       while armed with a deadly weapon (Count I), Level 3 felony criminal

       confinement while armed with a deadly weapon (Count II), Level 5 felony

       operating as a HTV (Count III), Level 6 felony resisting law enforcement

       (Count IV), and Level 6 felony OWI with a minor passenger (Count V).

       Thereafter, the charges were amended in part and two additional counts were

       added, Level 6 felony residential entry (Count VI) and Class B misdemeanor

       criminal mischief (Count VII). These new counts related to the events that

       occurred on the afternoon of June 19, 2018, while the first five counts addressed

       the later incidents on June 20, 2018. The State also filed a habitual offender

       enhancement.


[12]   Following a jury trial in August 2019, Maldonado was found guilty as charged

       of Count I and Counts III through VI, not guilty of Count VII, and guilty of a

       lesser included offense of Count II, Level 5 felony criminal confinement of a

       child under the age of fourteen rather than Level 3 felony criminal confinement

       while armed with a deadly weapon. He was also found to be a habitual

       offender.


[13]   At the sentencing hearing on September 23, 2019, the trial court sentenced

       Maldonado to an aggregate term of fifty-two and one-half years. Specifically,

       he received sentences of twenty-five years on Count I, four years on Count II,




       1
           Duran was also charged with a number of criminal offenses and tried with Maldonado.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2478 | November 10, 2020         Page 6 of 17
       five years on Count III, two years on Count IV, and two and one-half years

       each on Counts V and VI. All counts were ordered to be served concurrently

       except Counts III and V, which were ordered to be served consecutively to

       Count I and each other. Additionally, the sentence on Count I was enhanced

       by twenty years based on the habitual offender adjudication. Maldonado now

       appeals. Additional information will be provided below as needed.


                                           Discussion & Decision


                                                1. Sufficiency


[14]   Maldonado initially contends that the State presented insufficient evidence to

       support his burglary conviction. Our standard of review for such a claim is well

       settled. “Convictions should be affirmed unless no reasonable fact-finder could

       find the elements of the crime proven beyond a reasonable doubt.” T.H. v.

       State, 92 N.E.3d 624, 626 (Ind. 2018). Thus, when reviewing the sufficiency of

       the evidence on appeal, we must consider only the probative evidence and

       reasonable inferences supporting the conviction, and we should not assess

       witness credibility or weigh the evidence. See Moore v. State, 27 N.E.3d 749, 754

       (Ind. 2015).


[15]   Level 5 felony burglary is defined as: “A person who breaks and enters the

       building or structure of another person, with intent to commit a felony or theft

       in it[.]” Ind. Code § 35-43-1-2. The offense is elevated to a Level 2 felony if it

       is committed while armed with a deadly weapon. I.C. § 35-43-1-2(3)(a).



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2478 | November 10, 2020   Page 7 of 17
[16]   On appeal, Maldonado does not dispute the sufficiency of the evidence

       regarding his breaking and entering Miller’s apartment while armed with a

       deadly weapon. He argues only that the State failed to establish that he did so

       with the intent to commit felony battery inside the apartment. He claims that

       his statement to Y.V. that he was going to put sixty-six stitches in Miller’s

       boyfriend was an “empty threat” and that “such an act would not necessarily

       constitute battery resulting in serious bodily injury.” Appellant’s Brief at 16.


[17]   To establish the intent element for burglary, the State must prove beyond a

       reasonable doubt the defendant’s intent to commit a felony specified in the

       charge. Brown v. State, 64 N.E.3d 1219, 1230 (Ind. Ct. App. 2016), trans. denied.

       The intent to commit a given felony may be inferred from the circumstances,

       but some fact in evidence must point to an intent to commit a specific felony.

       Id.; see also Smith v. State, 671 N.E.2d 910, 912-13 (Ind. Ct. App. 1996) (“The

       requisite intent to commit a felony typically can be inferred from the subsequent

       conduct of the individual inside the premises or by the manner in which the

       crime was committed.”).


[18]   Here, the State alleged that Maldonado entered Miller’s apartment with the

       intent to commit battery resulting in serious bodily injury while inside. Serious

       bodily injury elevates a misdemeanor battery offense to a level 5 felony. Ind.

       Code § 35-42-2-1(g)(1). It includes bodily injury that creates a substantial risk of

       death or that causes, among other things, unconsciousness, extreme pain, or

       protracted loss or impairment of the function of a bodily member or organ.

       Ind. Code § 35-31.5-2-292.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2478 | November 10, 2020   Page 8 of 17
[19]   The facts most favorable to the verdict establish that Maldonado had a heated

       encounter with Miller on the afternoon of June 19, 2018. Miller made it clear

       to Maldonado that she was not interested in a relationship with him and that

       she had a new boyfriend. This news did not please Maldonado, and he

       responded by throwing Miller’s mattress over the balcony. He returned to the

       apartment several hours later, after midnight. While armed with a knife and

       accompanied by Duran, who attempted to conceal his identity, Maldonado

       broke down the door to the apartment and came up the dark staircase. He then

       looked throughout the apartment, while Duran kept Y.V. from leaving or

       calling for help. Unable to find Miller or her boyfriend inside, Maldonado

       angrily told Y.V., “I was gonna put 66 stitches in him.” Id. at 182. The jury

       could reasonably infer from the circumstances, including Maldonado’s own

       statement, that Maldonado intended to commit battery resulting in serious

       bodily injury after forcing his way into the apartment in the middle of the night

       while armed with a knife. Thus, sufficient evidence supports his conviction for

       burglary as a Level 2 felony.


                                            2. Double Jeopardy


[20]   Maldonado claims that his separate convictions for burglary and residential

       entry violate principles of double jeopardy. Residential entry is indeed an

       inherently lesser included offense of burglary and, thus, convictions for both

       cannot stand if based on the same evidence. See Hayden v. State, 19 N.E.3d 831, 842

       (Ind. Ct. App. 2014), trans. denied. In this case, however, Maldonado was

       charged with and convicted of two entirely separate incidents – residential entry

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2478 | November 10, 2020   Page 9 of 17
       on the afternoon of June 19, 2018, and burglary after midnight on June 20,

       2019. Under the circumstances, his double jeopardy claim must fail.


                                         3. Consecutive Sentences


[21]   Next, Maldonado argues that the consecutive nature of his sentences resulted in

       an aggregate sentence in excess of that allowed by I.C. § 35-50-1-2(d). While

       his analysis is faulty, he is ultimately correct that the trial court exceeded its

       statutory authority in sentencing him.


[22]   I.C. § 35-50-1-2 “limits a court’s authority in imposing consecutive sentences if

       the convictions are not for ‘crimes of violence’ and the convictions ‘arise out of

       an episode of criminal conduct.’” Fight v. State, 768 N.E.2d 881, 881-82 (Ind.

       2002). The statute provides in relevant part:


               (c) Except as provided in subsection (e) or (f) the court shall
               determine whether terms of imprisonment shall be served
               concurrently or consecutively.… However, except for crimes of
               violence, the total of the consecutive terms of imprisonment
               [exclusive of habitual offender enhancements] to which the
               defendant is sentenced for felony convictions arising out of an
               episode of criminal conduct shall not exceed the period described
               in subsection (d).


               (d) Except as provided in subsection (c), the total of the
               consecutive terms of imprisonment to which the defendant is
               sentenced for felony convictions arising out of an episode of
               criminal conduct may not exceed the following:


                                                          ****


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2478 | November 10, 2020   Page 10 of 17
                         (2) If the most serious crime for which the defendant is
                         sentenced is a Level 5 felony, the total of the consecutive
                         terms of imprisonment may not exceed seven (7) years.


                                                               ****


                         (5) If the most serious crime for which the defendant is
                         sentenced is a Level 2 felony, the total of the consecutive
                         terms of imprisonment may not exceed thirty-two (32)
                         years.


                                                               ****


       I.C. § 35-50-1-2.


[23]   Three of Maldonado’s sentences were ordered to be served consecutively – the

       sentences for burglary, HTV, and OWI – resulting in an aggregate sentence,

       exclusive of the habitual offender enhancement, of thirty-two and one-half

       years. On appeal, Maldonado argues that these offenses constituted an episode

       of criminal conduct 2 and that the OWI offense was not a crime of violence and

       therefore, his aggregate sentence could not exceed thirty-two years under I.C. §

       35-50-1-2(d)(5). The State responds by arguing that the OWI offense was

       entirely separate from the criminal conduct that occurred inside the apartment

       after his forced entry and was not part of a single episode of criminal conduct.




       2
         An “episode of criminal conduct” is defined as “offenses or a connected series of offenses that are closely
       related in time, place, and circumstance.” I.C. § 35-50-1-2(b).

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2478 | November 10, 2020                Page 11 of 17
[24]   Both parties overlook the fact that burglary as a Level 2 felony is statutorily

       defined as a crime of violence. I.C. § 35-50-1-2(a)(15). Thus, it is immaterial

       whether the burglary and the OWI constituted an episode of criminal conduct

       because, regardless, the statutory limitation would not apply between these

       offenses. See Ellis v. State, 736 N.E.2d 731, 737 (Ind. 2000) (“interpret[ing] the

       statute to exempt from the sentencing limitation (1) consecutive sentencing

       among crimes of violence, and (2) consecutive sentencing between a crime of

       violence and those that are not crimes of violence”).


[25]   The limitation, however, does apply “between and among those crimes that are

       not crimes of violence.” Id. The OWI and HTV offenses are not crimes of

       violence, and they were clearly part of an episode of criminal conduct. See

       Puckett v. State, 843 N.E.2d 959, 964 (Ind. Ct. App. 2006) (applying limitation to

       consecutive sentences for OWI and HTV offenses and concluding that the

       sentence imposed by the trial court was “facially defective and in violation of

       express statutory authority”). The trial court sentenced Maldonado to a total of

       seven and one-half years for these two offenses, the most serious of which was a

       Level 5 felony. This was contrary to I.C. § 35-50-1-2(d)(2), which limits the

       aggregate sentence for these offenses to seven years. Accordingly, we vacate

       the sentence order and remand for resentencing in accordance with the

       applicable statutory limits.


                                        4. Inappropriate Sentence




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2478 | November 10, 2020   Page 12 of 17
[26]   Finally, Maldonado contends that the aggregate sentence imposed by the trial

       court is inappropriate. We may revise a sentence authorized by statute if, after

       due consideration of the trial court’s decision, we find the sentence

       inappropriate in light of the nature of the offense and the character of the

       offender. Ind. Appellate Rule 7(B). Indiana’s flexible sentencing scheme

       allows trial courts to tailor an appropriate sentence to the circumstances

       presented and the trial court’s judgment “should receive considerable

       deference.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008). The principal

       role of appellate review is to attempt to “leaven the outliers.” Id. at 1225.

       Whether we regard a sentence as inappropriate at the end of the day turns on

       “our sense of culpability of the defendant, the severity of the crime, the damage

       done to others, and myriad other factors that come to light in a given case.” Id.

       at 1224. Deference to the trial court “prevail[s] unless overcome by compelling

       evidence portraying in a positive light the nature of the offense (such as

       accompanied by restraint, regard, and lack of brutality) and the defendant’s

       character (such as substantial virtuous traits or persistent examples of good

       character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015). The burden is

       on the defendant to persuade us that his sentence is inappropriate. Childress v.

       State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[27]   The trial court imposed an aggregate sentence of fifty-two and one-half years for

       Maldonado’s convictions for one Level 2 felony enhanced for being a habitual

       offender, two Level 5 felonies, and three Level 6 felonies. For the burglary

       conviction alone with the habitual offender enhancement, he faced a sentence


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2478 | November 10, 2020   Page 13 of 17
       of between sixteen and fifty years. See I.C. § 35-50-2-4.5 (sentencing range for a

       Level 2 felony is between ten and thirty years, with the advisory sentence being

       seventeen and one-half years.); I.C. § 35-50-2-8(i)(1) (enhancement for being a

       habitual offender is between six and twenty years for a person convicted of a

       Level 2 felony). The trial court imposed forty-five years. Additionally, the

       sentencing range for his Level 5 felonies was between one and six years, with an

       advisory sentence of three years, and for his Level 6 felonies the range was

       between six months and two and one-half years, with an advisory sentence of

       one year. I.C. § 35-50-2-6(b); I.C. § 35-50-2-7(b). The trial court imposed a

       total sentence of seven and one-half years for these five additional offenses. In

       sum, although Maldonado received enhanced and partially consecutive

       sentences, the aggregate sentence imposed by the trial court was substantially

       below the maximum permitted under the sentencing statutes.


[28]   Regarding the nature of his offenses, Maldonado seems to suggest that he was

       permitted to be in the apartment on the night of the burglary and was simply

       exercising visitation with his children. This assertion flies in the face of the

       evidence presented at trial, which establishes that Maldonado, with an

       accomplice, violently kicked down the door of Miller’s apartment in the middle

       of the night, armed with a knife. While Duran guarded the only exit and

       threatened the twelve-year-old babysitter with being shot, Maldonado searched

       the apartment for Miller and her boyfriend. He eventually determined that they

       were not present and then angrily told the already frightened J.V. that he “was

       gonna put 66 stitches in [Miller’s boyfriend].” Transcript Vol. 3 at 182. The fact


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2478 | November 10, 2020   Page 14 of 17
       that Maldonado did not commit any physical acts of violence inside the

       apartment that night appears to be based only on the fortuitous occurrence of

       Miller and/or her boyfriend not being present, not any restraint by Maldonado.


[29]   Further, when four-year-old D.N.M. awoke during the commotion occurring

       right in front of him, Maldonado picked him up and then left. Maldonado,

       who was under the influence of alcohol and otherwise not permitted to be

       driving due to being a HTV, drove away with D.N.M. With the child

       unrestrained in the back of the vehicle, Maldonado drove at a high rate of

       speed, crossed the center line of the roadway, and did not immediately stop

       when Officer Zehr attempted to initiate a traffic stop. Additionally, we observe

       that the residential entry that occurred only hours before was also committed in

       the presence of the children. We do not find that the nature of the offenses

       warrants a lesser sentence.


[30]   Turning to Maldonado’s character, we find most notable his extensive and

       consistent criminal behavior. In addition to a significant juvenile history,

       Maldonado has accumulated at least five felony convictions and nine

       misdemeanor convictions since becoming an adult in 2005, and he has violated

       probation and/or community corrections at nearly every turn. He began with

       misdemeanor driving and substance offenses and then escalated to multiple

       felony driving offenses (2007, 2009, 2011, and 2016), domestic battery (2008),

       false informing (2011), failure to return to lawful detention (2012), and battery

       resulting in bodily injury (2015).



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2478 | November 10, 2020   Page 15 of 17
[31]   Maldonado displayed his utter disregard for the law while serving his six-year

       sentence for his 2011 felony driving offense. He violated community

       corrections rules and probation on multiple occasions, committed new crimes

       in 2012, 2015, and 2016, and was eventually sent to prison to complete his

       sentence. Shortly after being released from prison in March 2018, and while on

       probation for the 2016 HTV offense, Maldonado committed the instant

       offenses.


[32]   After addressing Maldonado’s criminal history in detail, the trial court aptly

       observed:


               [Y]our behavior in the past suggests that you’re not going to
               follow the law and you’re not going to follow the orders of this
               court….


               With respect to the mitigating circumstances, I was concerned []
               when I heard that you had a difficult childhood, but given your
               age and given the number of opportunities you’ve had while
               engaged with the system to address the problems over the course
               of your childhood, I give that minimal weight.


               The fact that this is your first conviction for a violent felony []
               rings hollow to me. The fact is it was another violent act. You
               have demonstrated yourself to be a person who will resort to
               violence. That may be connected to the abuse of alcohol in this
               situation, but certainly the expressed intention … was that you
               went to this residence with the intention of entering and
               committing a very violent act in cutting somebody.


       Transcript Vol. 4 at 67.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2478 | November 10, 2020   Page 16 of 17
[33]   In addition to attempting to downplay his criminal history on appeal,

       Maldonado notes that he has five minor children, obtained his GED, and

       completed several programs while in jail pending trial on these charges.

       Maldonado does not explain how his fathering five children speaks well of his

       character, especially when he is in significant arrears for payment of child

       support and has spent the bulk of their childhood incarcerated. We also note

       that Maldonado committed the instant crimes in the presence of some of his

       children and put his four-year-old son in imminent danger. Further, the record

       shows that he obtained his GED in 2005, yet still continued his criminal

       behavior. Like the trial court, we commend Maldonado for making productive

       use of his time while in jail, but this does not overshadow his extensive history

       of criminal behavior.


[34]   We cannot say that the aggregate sentence imposed by the trial court is

       inappropriate in light of Maldonado’s character, particularly as represented by

       his criminal history, and the nature of his offenses. As set forth above,

       however, we remand for resentencing in accordance with I.C. § 35-50-1-2.


[35]   Judgment affirmed in part, reversed in part, and remanded for resentencing.


       Riley, J. and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2478 | November 10, 2020   Page 17 of 17